Title: [June 1778]
From: Adams, John
To: 



      1778. June 2d. Tuesday.
      
      
       Went to Versailles, and found it deserted, the Court being gone to Marli.
       We went to Marli, waited on met the Compte De Vergennes, and did some Business, then went to Mr. De Sartine, and dined with him. His Lady was at home, and dined with the Company. The Prince de Montbarry dined there.—Went with Madam Sartine to the Count D’Arandas, the Spanish Ambassadors Coffee, as they call it, where he gives Ice Cream and Cakes to all the World.
       Marli is the most curious and beautifull Place I have yet seen. The Water Works here, which convey such a great Body of Water from the Seine to Versailles, and through the Gardens at Marli, are very magnificent. The Royal Palace here is handsome, the Gardens before it are grand. There are six Pavillions on each Side of the Garden, that is six Houses, for the Use of the Kings Ministers, while the Royal Family is at Marli, which is only for 3 Weeks. There is nothing prettier than the Play of the Fountains in the Garden. I saw a Rainbeau in all its Glory in one of them.
       The Shades, the Walks, the Trees, are the most charming, that I have seen.
      
      
       
        
   
   For a contemporary description of Marly and its grounds see Dezallier, Environs de Paris, 1779[Antoine Nicolas Dezallier d’Argenville,] Voyage pittoresque des environs de Paris, 4e. édn., Paris, 1779., p. 162–178.


       
      
      

      1778 June 7.
      
      
       Went to Versailles in Company with Mr. Lee, Mr. Izzard and his Lady, Mr. Lloyd and his Lady and Mr. Francis. Saw the grand Procession of the Knights du St. Esprit or de le Cordon blue.
       At 9 O Clock at Night went to the grand Couvert, and saw the King, Queen and Royal Family at Supper. Had a fine Seat and Situation close by the Royal Family, and had a distinct and full View of the royal Pair.
      
      
       
        
   
   JA’s narrative of and reflections on this visit to Versailles are greatly elaborated in his Autobiography under the present date. His personal accounts (printed at the end of 1778, below) show that the entertainment cost him 12 livres.


       
      
       

      June 8
      
      
       Dined with Mr. Alexander, and went to the Concert.
      
      
       
        
   
   From this point until the following spring the Diary entries are very sporadic. In his Autobiography JA says that after residing a few months at Passy he grew “afraid to keep any Journal at all: For I had reason to believe, that the house was full of Spies, some of whom were among my own Servants, and if my Journal should fall into the hands of the Police, full of free remarks as it must be, to be of any value, it might do more Injury to my Country than mischief to me.” When, however, JA reached the present point in composing his Autobiography, he filled the gaps in the Diary record to some extent by copying in letters from both the Commissioners’ and his own letterbooks and by adding explanatory comments thereon. The inserted letters have been included in the text of the Autobiography in the present edition. His personal accounts in France, printed at the end of 1778, below, also give glimpses of his activities—sightseeing, attending court, book-buying, and the like—in the following months.


       
      
     